Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 
	
Allowable Subject Matter

Claims 15-20, 22, 24-40 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 15, none of the cited prior art or any prior art available discloses a plurality of automated machines for picking axial threads connected to thread detection devices and associated controller.  See independent claim 15.

Closest prior art, newly made of record, Grimshaw (US 2013/0056575) discloses thread placement devices on gantries (see [0017]) but does not disclose sensors/cameras/thread detection devices as claimed connected to a controller and is not capable of performing the recited functions linked to the structures, as there is a type of feedback from the thread detection devices to the controller to the motion of the automated machines.
While Head (US 2014/0298768) discloses a braiding machine with sensors (see [0024]), such structures are not “configured to pick the axial threads at the location coordinates captured 
While McConnell (US 4719837) discloses axial braiding of yarns (see abs.) with multiple automated machines, it does not disclose a sensor/detector/camera for detecting the placement of axial thread locations as claimed in independent claim 1 (See ll. 3-5).
Even if all three of these apparatuses were combined, and there was not motivation to do so, they would not render obvious thread detection devices configured to detect a plurality of axial threads disposed along a longitudinal axis of the braided fibre sleeve and capture location coordinates of the plurality of axial threads as recited in independent claim 15 (see ll. 3-5).

Regarding claim 28, none of the cited prior art or any prior art available discloses a system for positioning a braided fibre sleeve relative to a tool surface, comprising a first track that extends along a first side of the tool surface; a second track that extends along a second side of the tool surface with a computer controller for controlling the automated machines to operate simultaneously and in cooperation.

Regarding claim 36, none of the cited prior art or any prior art available discloses a system for positioning a braided fibre sleeve relative to a tool surface with two tracks that has first and second tensioner an positioner robots and first and second computer controllers, as recited in independent claim 36.  
Examiner has not interpreted that the first/second tensioner and positioner robots are obvious variants because they perform different roles.  
Duplication of the tensioner and positioner robots would not work because they would need to be placed on separate tracks as well, when considered in view of the citer prior art above as well, and there was not motivation to place them on separate tracks as claimed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712